DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2400759) in view of Bane (US 5366087).
Katz discloses a container, comprising:(a) a body having a closed lower portion (bottom of 10), a middle portion adapted for storing contents (main body of 10), and a closeable open upper portion (upper portion of 10 near handles) having two opposing slots formed therein (38s, see embodiment of Figs. 3, 5, 7); (b) a loop of paper or similar material (27) passing through the opposing slots formed in the closeable open upper portion of the body (see Fig. 3), wherein the loop of paper or similar material includes an outer surface and an inner surface on which an adhesive has been deposited on opposing ends thereof (col. 2, ll. 44-46), wherein the loop of paper or similar material is closed by adhering the opposing ends to one another (see Figs. 3, 7), wherein the closed loop closes the upper portion of the body after the contents have been stored in the middle portion, and wherein attempted removal of the closed loop of paper of similar material provides an indication of tampering with the contents (functional/intended use limitation, see Fig. 3); except does not expressly disclose  the item includes identifying indicia regarding the stored contents as claimed.
However, Bane teaches putting identifying indicia on the viewable surface of a label applied to the opening of a carrying bag (abstract) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the indicia taught by Bane to the label/handle taught by Katz, in order to convey information about the contents of the packaging to the user as taught by Bane.
Regarding claim 8, Katz as modified above further discloses the strip of paper includes a receipt (intended use recitation).
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Katz or Bane which is capable of being used in the intended manner, i.e., using the closure strip as a receipt. There is no structure in Katz or Bane that would prohibit such functional intended use (see MPEP 2111).
Regarding claim 9, in light of the contents of the bag not being part of the claimed bag structure, further definition as to the specific contents being food or other consumable items is not patentably defining.
Regarding claim 12, Katz as modified above further discloses the container is a paper or plastic bag or similar item (col. 1, ll. 45).

Response to Arguments
5.	Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
	Applicant argues that the Katz reinforced handle is not a loop of material but rather a flat blank and thus is not applicable to the claimed invention. This argument has been considered, however is not persuasive in light of the Katz handle forming a loop when installed on the bag (see Fig. 3 of Katz) by looping through the handle openings as shown. Further, the flaps 33 of the Katz embodiment shown in Figs. 3, 5, and 7, which are part of the ends of the blank shown in Fig. 7 are glued to each other, contrary to applicant’s argument.
	Applicant next argues that because the Katz closures are easily openable, they are directly contrary to the intended purpose of applicant’s invention. This argument has been considered, however is not persuasive in light of the Katz handles being severed, regardless of how easily it may be done, providing the claimed evidence of tampering.
	
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
July 1, 2022